Citation Nr: 1122384	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for respiratory disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1966, including service in the Republic of Vietnam from May 1965 to May 1966. 

The matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran served in the Republic of Vietnam during the Vietnam era and he is therefore presumed exposed to herbicides.  

The record also indicates evidence of persistent symptoms of a respiratory condition.  Records prior to March 2007 do not indicate the existence of a respiratory disorder.  However, in March 2007, prior to the filing of this claim, the Veteran was diagnosed with acute bronchitis and early pneumonia at the Memorial Hospital in Martinsville, Virginia.  Medical records dated in January 2009 from the Salem VA Medical Center indicate a two-month history of symptoms associated with a respiratory condition, including cough, shortness of breath, and congestion.   Finally, medical records from the Salem VA Medical Center in July 2009 also indicate complaints of respiratory symptoms, including cough and shortness of breath.  

Respiratory disorders are not included in this list of presumptive disorders listed under 38 C.F.R. §  3.309(e), and so a medical nexus opinion is necessary to determine connection between the current respiratory condition and the Veteran's presumed herbicide exposure.  

Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability or persistent or recurring symptoms of a disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, an examination is in order.

Accordingly, the appeal is REMANDED for the following action:

1.  The Veteran should be afforded a VA respiratory examination to determine the nature and etiology of any current respiratory disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner should opine whether it is at least as likely as not that any current respiratory disorder is related to military service, including in-service exposure to herbicides.  All opinions should be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2. Thereafter, the RO/AMC should readjudicate the claim of service connection for respiratory disorder in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



